        Case 1:19-cv-02019-TNM Document 10 Filed 09/06/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 .IOHN SOLOMON.
                         Plainrilf.
                  v.                                      Civil Action No. l9-2019 (TNM)
 UNITED STATES DEPARTMENT OF
 STATE.
                         Defendant.


                                  JOINT STATUS REPORT
       Defendant, the United States Department of State C'State"), and Plaintilf, John Solomon,

each by its undersigned counsel, submit this   joint status report in response to the Court's Minute

Order dated August I 5, 2019.

       L         On July I 6, 2019, Plaintiff John Solomon perfected service of his complaint on

Defendant alleging that State failed to respond to Freedom of Information Act ("FOIA") requests

seeking records "related to contacts between Blue Star Strategies and the State Department

(including the U.S. Embassy in Kiev), between American businessman Hunter Biden and the State

Department (including the U.S. Embassy in Kiev), and between American businessman Devon

Archer and the State Department (including the U.S. Embassy in Kiev)". Compl. at 2:fl4.

       2.        Defendant filed an answer on August I 5, 2019, and by minute order that same day,

the Court instructed the parties to ''meet and confer and file a Joint Status Report proposing a

schedule for proceeding in this matter" by September 6, 2019.

       3.        Defendant provides the following status regarding the search for records and

responses to   Plaintiffs FOIA requests.

       4.        On August 26, 2019, after conferring with Plaintiffabout the date range applicable

to his requests, Defendant tasked several bureaus with conducting          searches   for potentially
           Case 1:19-cv-02019-TNM Document 10 Filed 09/06/19 Page 2 of 3




responsive records. Those bureaus are currently conducting those searches, and Defendant

anticipates that those searches   will be completed by the end of September. Delendant will not

klow the volume ofpotentially responsive records untiI the    searches are complete, but    wilI provide

Plaintiff with that information as soon as possible. Defendant will begin processing records for

potential release as soon as its searches are completed, and anticipates that it will be able to make

an   initial release of responsive, non-exempt records by October   31 ,   2019. At that time, Defendant

will also determine an estimated schedule for a "rolling production" of additional releases of

responsive, non-exempt records.

         5.      Defendant does not anticipate filing a motion for an Open America stay and

believes thal   a   Vaughn declaration would be appropriate    if   the parties are unable to reach a

negotiated resolution of Plaintifls FOIA request.

         6.      In light of Defendant's ongoing searches for and potential releases of          records

responsive to   Plaintiffs request, the parties respectfully request that the Cou( defer the entry ofa

briefing schedule at this time and instead order the parties to submit another joint status report

updating the Court on t}te status of Defendant's search and any responses to Plaintiffs FOIA

requests within 60 days: on or betbre November 6 2019.




                                                  2
       Case 1:19-cv-02019-TNM Document 10 Filed 09/06/19 Page 3 of 3




Respectfully submitted,

/s/ Adam R.F. (]ustallson                      JESSIE K. LIU. D.C. Bar #472845   @
Adam R.F. Gustafson, (D.C. Bar #1010952)       United States Attomey
Boyden Gray & Associates P.L.L.C.
801 lTth st. NW. Ste. 350                      DANIEL F. VAN HORN, D.C.Bar#924092
Washinglon, DC 20006                           Chiel Civil Division
Telephone: (202) 9 5 5 -0 620
Facsimile: (202) 955 -0621
                                               By    lsl   ?au[ A. n4ussenden
                                               PAUL A. MUSSENDEN
sustafson@boyden sravassociates.com
                                               Assistant United States Attomey
                                               555 4th Street. N.W.
/s/ Kimberlv S. Herman
                                               Washington, District of Columbia 20530
Kimberly S. Hermann (GA Bar No. 646473)
                                               Telephone: 202 252 7874
Qtro hoc vice pending)
                                               Paul.Mussenden@usdoj.gov
Southeastem Legal Foundation
560 W. Crossville Rd., Ste. 104                Counsel for Delbnclanls
Roswell. GA 30075
Telephone: (7 7 0) 97 7 -21 3 |
Facsimile: (7 7 0) 97 7 -21 3 4
                 theastemle al

Counsel .for   Plaintiff
Dated: September 6, 2019.




                                           J
